Case 2:21-cv-12770-CCC-JSA Document 16-24 Filed 06/21/21 Page 1 of 3 PageID: 398




                     EXHIBIT G
Case 2:21-cv-12770-CCC-JSA Document 16-24 Filed 06/21/21 Page 2 of 3 PageID: 399




 From: Marty Epstein <mepstein@gembci.com>
 Sent: Thursday, September 17, 2020 2:58 PM
 To: 'Moe Marshall (TanziaInc@aol.com)' <TanziaInc@aol.com>
 Subject: Elevator Assistance

 Hello Moe.

 I hope that all is well with you and your family.

 I was told by one of our staff today that the entire staff was instructed not to
 assist Sabbath observant shareholders by pushing the elevator buttons for
 them on the Sabbath and the Holidays. I am certain that you understand
 that observant Jews, by virtue of the Jewish law that they follow, are
 restricted to perform many actions that they regularly perform during the
 week and included is the prohibition to press elevator buttons on their
 Sabbath and Holidays.

 My wife and I have lived in the Colony for sixteen years and have never
 had an issue of the staff being prohibited from helping Sabbath observant
 shareholders. The fact is, if we requested multiple deliveries on one or
 more days to our apartment there would be no issue.

 When I heard about this issue I tried to talk to Jude. Jennifer told me that
 he is on vacation for two weeks. I expressed my concerns to Jennifer. Moe,
 please look into this and explain to the staff, if in fact there was an order to
 not allow staff to help our Colony Observant Jews, that it should be
 rescinded immediately.

 As we enter into the Jewish New Year, we need more love and
 compassion, not strife and anger.

 Gloria and I wish you and your family a very happy and healthy New Year.

 Marty



 =================================
 This Email was sent by: Martin J. Epstein
 GEM Business Consulting LLC
 Please respond to: mepstein@gembci.com
Case 2:21-cv-12770-CCC-JSA Document 16-24 Filed 06/21/21 Page 3 of 3 PageID: 400




 =================================




                                       2
